DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 24, 2021. Claims 16-29 are added, Claims 2-15 are cancelled, and presents arguments, is hereby acknowledged. Claims 16-29 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 24, 2021 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170272561 A1 (Hereinafter Kim), in view of US 20150241922 A1 (Hereinafter Farjami) and in further view of US 20140279122 A1 (Luna) US 20170214780 A1 (Gofman).
Regarding Claims 16, 20 and 28 Kim teaches:
A mobile system comprising: a smartphone comprising at least one mobile application installed thereon; a mobile apparatus comprising a main body and a wireless earbud; the main body comprising a connection hole, a user input button, at least one processor, at least one memory, and circuitry; and the wireless earbud configured for plugging into the connection hole of the main body to form an integrated body with the main body, wherein, while the wireless earbud is plugged in the connection hole of the main body, the wireless earbud is configured to electrically connect with the circuitry of the main body and further configured to perform wired data communication with the main body, wherein, while the wireless earbud is plugged in the connection hole of the main body, the circuitry of the main body is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor, wherein, while the wireless earbud is plugged in the connection hole of the main body, the at least one processor is configured to execute computer program instructions stored in the at least one memory to initiate charging of a battery of the wireless earbud, wherein, using two-way wireless communication, the system establishes a wireless Bluetooth pairing between the wireless earbud and the smartphone for wireless data communication there between, wherein the mobile apparatus is configured to generate sound when the at least one mobile application is searching for the mobile apparatus a main body 10 with user input unit 123, a 1st interface unit 161 to connect to sub-body 20 that hosted an earpiece, a controller 180, and a memory 170 that holds data, instructions and apps; Figs. 2-8, a wireless earpiece 30 that can plug into the sub-body and form an integrated body with the main body 10; Fig. 9 and [0115]-[0127], in the case that the earpiece 30 is in the sub-body 20, the main body and earpiece form a wired connection to communicate; the wireless headset 100 is wirelessly communicating with audio source 200, which implies that the wireless headset is capable of paring with the audio device, and play audio from received audio data from the audio resource device, where the wireless communication can be WLAN, Bluetooth, among others [0054] and a paring can be initiated through the headset 100 or audio device 200; Figs. 6-8, control sound output mode depending on whether earpiece is separated from sub-body, i.e. detecting plug and unplug and acting accordingly and in plug-mode, the sound is communicated with the sub-module instead of wirelessly with the earpiece (turning off wireless communication of the earpiece), 
the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband; light indicator 140 for status indication), 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with charging the earpiece when is plugged as taught by Farjami. The advantage of doing so is to provide a mechanism to enable a multiple subscriber device system to allow user flexibility to mix and share various device resources among subscribed devices with different capabilities and usage preference (Farjami: [0001]-[0002]).
Kim does not teach explicitly on in response to pressing of the user input button to initial a wireless pairing. However Luna teaches (Luna: Figs. 1-3 and [0024]-[0035], [0051]-[0052], when a button (i.e. a sensor) is pushed, it places the media device in BT paring mode with a user device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with on in response to pressing of the user input button to initial a wireless pairing as taught by Luna. The 
Kim does not teach explicitly on generate sound when wireless devices are paired. However, Gofman teaches (Gofman: Figs. 4-8 and [0049]-[0051], indication of pairing in display or sound).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with generate sound when wireless devices are paired as taught by Gofman. The advantage of doing so is to provide a mechanism for paring between wireless EDs and more specifically, to efficiently and securely establishing communication via paring between such devices (Gofman: [0002]-[0003]).
Regarding Claims 17 and 21, Kim as modified teaches all elements of Claims 16 and 20 respectively. Kim as modified further teaches:
The system of claim 16, wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that the smartphone wirelessly communicates with at least one of the mobile base station and the wireless earbud (Kim: Figs. 6-8).
Regarding Claim 18, Kim as modified teaches all elements of Claim 16. Kim as modified further teaches:
The system of claim 16, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station, and wherein the 
Regarding Claim 19, Kim as modified teaches all elements of Claim 16. Kim as modified further teaches:
The system of claim 16, wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the circuitry of the mobile base station is configured to obtain characteristics of the wireless earbud and send the characteristics to the at least one processor (Farjami: Figs. 1-2 and [0034]-[0036], the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband; light indicator 140 for status indication), and wherein the mobile system is configured to generate sound when a mobile application installed on the smartphone is searching for the mobile system while the wireless earbud is paired with the smartphone (Gofman: Figs. 4-8 and [0049]-0051], indication of paring in display or sound).
Regarding Claim 22, Kim as modified teaches all elements of Claim 20. Kim as modified further teaches:
The system of claim 20, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station, and wherein the mobile 
Regarding Claim 23, Kim as modified teaches all elements of Claim 20. Kim as modified further teaches:
The system of claim 20, wherein the system is configured to turn off wireless Bluetooth communication of the wireless earbud while the wireless earbud is being charged (Kim: Figs. 6-8).
Regarding Claim 24, Kim as modified teaches all elements of Claim 20. Kim as modified further teaches:
The system of claim 20, wherein the system is configured such that while a connector of the wireless earbud is connected to a connector of the mobile base station and the wireless earbud is detected, at least one wireless Bluetooth communication of the wireless earbud is operable to turn off (Kim: Figs 6-8).
Regarding Claim 25, Kim as modified teaches all elements of Claims 20/24. Kim as modified further teaches:
The system of claim 24, wherein the wireless earbud is detected using a switch (Kim: Figs. 6-8, where the earbud is detected by a sensing unit, i.e. functions as a switch unit; Farjami: Figs. 1-2 and [0034]-[0036], a connector to receive earpiece).
Regarding Claim 26, Kim as modified teaches all elements of Claims 20/24. Kim as modified further teaches:

Regarding Claim 27, Kim as modified teaches all elements of Claim 20. Kim as modified further teaches:
The system of claim 20, wherein the at least one processor is configured to determine whether the wireless earbud is plugged into the connection hole or unplugged out of the connection hole of the mobile base station, and wherein, while the wireless earbud is plugged into the connection hole of the mobile base station, the system is configured such that at least one of the mobile base station and the wireless earbud wirelessly communicates with the smartphone (Kim: Figs. 1-2, 6-8).
Regarding Claim 29, Kim as modified teaches all elements of Claim 28. Kim as modified further teaches:
The system of claim 28, wherein the main body is not configured to form a wired connection with the smartphone (Kim: 1-2 and 6-8).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649